Citation Nr: 0401178	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right lower extremity, claimed as muscle spasm.

2.  Entitlement to service connection for a disability of the 
left lower extremity, claimed as muscle spasm.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel









INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1975 and from January to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.   


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for radiculopathy of the right lower 
extremity, claimed as muscle spasm, and for radiculopathy of 
the left lower extremity, also claimed as muscle spasm.

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations that empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
The record shows that in August 2003 the veteran submitted 
additional VA medical records for which such waiver has not 
been provided.  Therefore, the case must be remanded to the 
RO for review of the submitted additional records.  

In a notice letter of November 2001, and in a January 2003 
statement of the case, the veteran was notified of the 
Veterans Claims Assistance Act of 2000.  In this connection, 
the Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003) 

In view of the foregoing, the Board finds that additional 
development is warranted.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  Thereafter, the RO should 
readjudicate the issues in appellate 
status in connection with review of the 
additional VA medical records received in 
August 2003.  If a determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




